UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL NIEVES,
                          Plaintiff,
                                                                     20-CV-2138 (LLS)
                   -against-
                                                                          ORDER
THE CITY OF NEW YORK,
                          Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se and proceeding in forma pauperis (IFP), brought this civil

action alleging that he was falsely arrested, falsely imprisoned, and maliciously prosecuted. He

alleged that he was arrested on January 21, 2014, and on August 11, 2015, the charges were

dismissed. Plaintiff attached to his complaint copies of a summons dated August 8, 2016, and a

complaint, filed in New York State Supreme Court, Bronx County, by Plaintiff’s attorney,

Andrew F. Plasse of Andrew F. Plasse & Associates, LLP. The state-court action asserts the

same facts asserted here — that Plaintiff was arrested on January 21, 2014, and the criminal

charges were subsequently dismissed on August 11, 2015. A review of the records of the New

York State Unified Court System revealed that the state-court matter was scheduled for trial on

November 2, 2020. See Nieves v. City of New York, Index No. 25346/2016 (Sup. Ct. Bx. Cnty). 1

       Because Plaintiff is already litigating his false arrest, false imprisonment, and malicious

prosecution claims in state court, by order dated August 26, 2020, the Court ordered Plaintiff to

show cause, within 30 days, why the Court should not abstain from exercising jurisdiction over



       1
          A review of the records of the New York State Unified Court system, accessed on May
24, 2021, reveal that the state-court matter is scheduled for trial on January 30, 2022. See
https://iapps.courts.state.ny.us/webcivil/FCASSearch.
this action, under the Supreme Court’s decision in Colorado River Water Conservation District

v. United States, 424 U.S. 800 (1976), in which the Court held that a federal court may abstain

from exercising jurisdiction in the interest of wise judicial administration and conservation of

resources when the matter is being litigated in state court. (ECF No. 9.) The Court also ordered

Plaintiff to show cause why this action should not be dismissed as time barred and dismissed

Plaintiff’s claims against Andrew F. Plasse because he is a private party who does not work for

any state or other government body. (Id.) The order cautioned Plaintiff that if he did not respond

to the order within 30 days, the Court would abstain from exercising jurisdiction under the

Colorado River doctrine.

       Because Plaintiff did not respond to the Court’s August 26, 2020 order, by order dated

October 15, 2020, the Court abstained from exercising jurisdiction over this action. The Court

also noted that if Plaintiff’s claims were not barred by the Colorado River doctrine, the Court

would likely dismiss Plaintiff’s claims as time barred.

       On October 27, 2020, Plaintiff filed a declaration. (ECF No. 12.) On November 13, 2020,

Plaintiff filed a notice of appeal. (ECF No. 13.) On December 15, 2020, Plaintiff filed a letter

requesting that the Court “remail the Order to Show Cause, date November 17, 2020, as I have

not receive it yet and also please allow for a time-extension on it, due to the delays of receiving

it, by the mail officials.” (ECF No. 14.)

       By order issued on May 24, 2021, the United States Court of Appeals for the Second

Circuit deferred its decision on Plaintiff’s request to proceed IFP on appeal and held Plaintiff’s

appeal in abeyance. Nieves v. City of New York, No. 20-3875 (2d Cir. May 24, 2021) (ECF No.

16.) The Second Circuit further ordered that this Court construe Plaintiff’s declaration (ECF No.

12) as “a timely motion under Federal Rule of Civil Procedure 59(e),” which is a motion to alter




                                                 2
or amend judgment. Plaintiff’s notice of appeal would therefore not become effective until this

Court decides the motion. See Fed. R. App. P. 4(a)(4)(A)(iv), 4(a)(4)(B).


(Id.)

        In accordance with the Second Circuit’s order, the Court construes Plaintiff’s declaration

(ECF No. 12) as a motion under Fed. R. Civ. P. 59(e) to alter or amend judgment. See Triestman

v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v. Freshwater, 623

F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a variety of forms,

including liberal construction of papers, “relaxation of the limitations on the amendment of

pleadings,” leniency in the enforcement of other procedural rules, and “deliberate, continuing

efforts to ensure that a pro se litigant understands what is required of him”) (citations omitted).

        After reviewing Plaintiff’s declaration, the Court denies the motion.

                                           DISCUSSION

        Under the standards governing Federal Rule of Civil Procedure 59(e), see R.F.M.A.S.,

Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009), a movant must demonstrate that the

court overlooked “controlling law or factual matters” that had been previously put before it. Id.

at 509 (discussion in the context of both Local Civil Rule 6.3 and Fed. R. Civ. P. 59(e)); see

Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y. 2009). “Such motions must

be narrowly construed and strictly applied in order to discourage litigants from making repetitive

arguments on issues that have been thoroughly considered by the court.” Range Road Music, Inc.

v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y. 2000); see also SimplexGrinnell LP

v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206 (S.D.N.Y. 2009) (“A motion for

reconsideration is not an invitation to parties to ‘treat the court’s initial decision as the opening of




                                                   3
a dialogue in which that party may then use such a motion to advance new theories or adduce

new evidence in response to the court’s ruling.’” (internal quotation and citations omitted)).

         In his declaration, Plaintiff writes out the language of Section 1983; he also attaches

copies of pages from A Jailhouse Lawyer’s Manual that discuss the essential requirements for

obtaining relief under 42 U.S.C. § 1983. Plaintiff does not, however, specifically address the

Court’s August 26, 2020 order. Plaintiff does not show cause why the Court should not abstain,

pursuant to the Colorado River doctrine, from exercising jurisdiction over this action. Plaintiff

also fails to show cause why his action should not be dismissed as time barred.

         Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Rule

59(e), Fed. R. Civ. P., is therefore denied.

                                          CONCLUSION

         Plaintiff’s motion for reconsideration (ECF No. 12) is denied.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), remains dismissed because

the Court abstains from exercising jurisdiction over this action under the Colorado River

doctrine.

SO ORDERED.

Dated:      May 27, 2021
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                   4
